UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1561



TECNICO CORPORATION,

                                                          Petitioner,

           versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
RICHARD G. BELLAN,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-961)


Argued:   May 1, 2000                         Decided:   June 5, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: F. Nash Bilisoly, IV, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia, for Petitioner. Matthew Westcott Smith, JONES, BLECHMAN,
WOLTZ & KELLY, P.C., Newport News, Virginia; Elizabeth Hopkins,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respon-
dents. ON BRIEF: Kelly Outten Stokes, VANDEVENTER BLACK, L.L.P.,
Norfolk, Virginia, for Petitioner.    Richard B. Donaldson, Jr.,
Kevin W. Grierson, JONES, BLECHMAN, WOLTZ & KELLY, P.C., Newport
News, Virginia, for Respondent Bellan; Marvin Krislov, Deputy
Solicitor for National Operations, Allen H. Feldman, Associate
Solicitor for Special Appellate and Supreme Court Litigation,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent
Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tecnico   Corporation   seeks       review   of   the   Benefits   Review

Board's decision and order affirming the administrative law judge's

award of longshore benefits pursuant to 33 U.S.C.A. §§ 901-50 (West

1986 & Supp. 1999).   Our review of the record discloses that the

Board's decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Tecnico Corporation v. Director, Office of Workers'

Compensation Programs, BRB No. 97-961, (B.R.B. Apr. 8, 1998).             Our

decision renders moot Tecnico's motion to expedite this appeal.




                                                                    AFFIRMED




                                     2